Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement is made of the receipt and entry of the amendment filed on 05/12/2021. 
	In the 11/13/2020 Non-Final office action, claims 13-21 were pending and claims 13-21 were rejected.
	In Applicant’s 05/12/2021 Remarks and Amendments, claims 13-21 were pending and claims 14 and 16 were cancelled and claims 22-24 were added. 
	Claims 13, 15 and 17-24 remain pending. 

EXAMINER’S AMENDMENT
		An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of issue of fee. 
	Authorization for this amendment was given in a telephone interview with Jong H Park on August 9, 2021. 

In the claims:
In claim 13, at lines 5-6, the phrase “administering to the subject a composition including an oat extract having avenanthramide C represented by Formula 1 or Formula 2:” has been omitted and replaced with the phrase  --administering to the subject an 

Remarks and Amendments
	Claims 13 and 15-21 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Applicant’s arguments/remarks on 05/12/2021 were sufficient to overcome this rejection and which is hereby withdrawn.
	Claims 13-21 were rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.  Applicant’s arguments/remarks on 05/12/2021 were sufficient to overcome this rejection and which is hereby withdrawn.
	Claims 13-14 and 16-21 were rejected under 35 USC 102(a)(1) as being anticipated by Meydani (US 2007/0254055).  Applicant’s arguments/remarks on 05/12/2021 were sufficient to overcome this rejection and which is hereby withdrawn.
	Claims 13-21 were rejected under 35 USC 103 as being unpatentable over Meydani (US 2007/0254055).  Applicant’s arguments/remarks on 05/12/2021 were sufficient to overcome this rejection and which is hereby withdrawn.
	Claims 13-21 were rejected under 35 USC 103 as being unpatentable over Meydani (US 2007/0254055) in view of Venkateshwaran et al. (US 5762953).  Applicant’s arguments/remarks on 05/12/2021 were sufficient to overcome this rejection and which is hereby withdrawn.
Conclusion
	Claims 13, 15 and 17-24 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL O WINSTON whose telephone number is (571)272-0972.  The examiner can normally be reached on M-T 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RANDALL O WINSTON/Examiner, Art Unit 1655                                                                                                                                                                                                        
/MICHAEL BARKER/Primary Examiner, Art Unit 1655